                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                              CASE No C 4:19-cv-00708-HSG
BERKELEY FLOCKTON, et al.
                                                             AMENDED
                                 Plaintiff(s)
                                                              STIPULATION AND [PROPOSED]
 v.
                                                              ORDER SELECTING ADR PROCESS
AMCO INSURANCE COMPANY, et al.

                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
    Early Neutral Evaluation (ENE) (ADR L.R. 5)

    Mediation (ADR L.R. 6)
    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)

   
   ■ Private ADR (specify process and provider)
        Private mediation; mediator to be determined by mutual consent of the parties.

The parties agree to hold the ADR session by:
    the presumptive deadline (90 days from the date of the order referring the case to ADR)

   
   ■ other requested deadline: August 30, 2019

 Date: May 7, 2019
                                                              Attorney for Plaintiff
 Date: May 7, 2019                                            /s/ Sonia Martin
                                                              Attorney for Defendant


 
 X IT IS SO ORDERED. Docket No. 14 is withdrawn by this order.
  IT IS SO ORDERED WITHr THE FOLLOWING MODIFICATIONS:


 DATE: 5/15/2019
                                                             U.S. DISTRICT/MAGISTRATE JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
